DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 23 May 2019.  The instant application claims priority to U.S. Application No. 14/672,858, with an effective date of 30 March 2015.
Claim(s) 1-12 is/are pending and present for examination.  Claim(s) 1 and 9 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2019 is being considered by the examiner.


Drawings
The drawings were received on 23 May 2019.  These drawings are accepted.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1 and 9, the claim(s) recite(s) in part “estimating a sum of predicted updates…,” “determining whether the estimate sum of predicted updates is greater than a first threshold,” “determining a progress point…,” and “selecting a time to collect statistics.”
The limitations directed towards “estimating,” “determining” and “selecting” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” and “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “estimating” feature in the context of this claim encompasses the user mentally evaluating a sum of predicted updates. For example, “determining” in the context of this claim encompasses mentally comparing the outcome of the estimate to a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 2, the limitations are directed towards determining “whether the first commit cycle includes a predicted number of updates” and “a progress point for the first commit cycle,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the first commit cycle, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 3, the limitations are directed towards determining “whether the first commit cycle has not yet begun” and selecting “a current time,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the first commit cycle and selecting a current time as the time to collect statistics, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
As per claims 4-6, 10, and 11, the limitations are directed towards determining whether the first cycle has completed a certain number of updates against a threshold, and, in response to the determination, “determining whether an age of a current set of statistics is less than or equal to an staleness threshold” and “selecting” a time to collect statistics,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the first commit cycle against a threshold and selecting a current time as the time to collect statistics, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 7, the limitations are directed towards “monitoring the one or more commit cycles” and “revising a sum of predicted updates,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the commit cycles and revising a sum of predicted updates, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 8 and 12, the limitations are directed towards “determining a respective progress point,” “sorting the plurality of commit cycles” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of determining a progress point and sorting the commit cycles into an order, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/